Case 4:20-mc-00038-ALM-CMC Document 20-3 Filed 05/11/20 Page 1 of 5 PageID #: 249




                           EXHIBIT B
   Case 4:20-mc-00038-ALM-CMC Document 20-3 Filed 05/11/20 Page 2 of 5 PageID #: 250




CONFIDENTIAL                                                            WHEELER-00000134
   Case 4:20-mc-00038-ALM-CMC Document 20-3 Filed 05/11/20 Page 3 of 5 PageID #: 251




CONFIDENTIAL                                                            WHEELER-00000135
   Case 4:20-mc-00038-ALM-CMC Document 20-3 Filed 05/11/20 Page 4 of 5 PageID #: 252




CONFIDENTIAL                                                            WHEELER-00000136
   Case 4:20-mc-00038-ALM-CMC Document 20-3 Filed 05/11/20 Page 5 of 5 PageID #: 253




CONFIDENTIAL                                                            WHEELER-00000137
